Case 1:17-mc-00404-GHW Document 47 Filed 01/27/21 Page 1 of 2

FILED UNDER SEAL

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

In se Motion by the United States Securities 1:17-mc-404-GHW

and Exchange Commission for

Nondisclosure Orders ORDER UNDER SEAL
ORDER

The United States Securities and Exchange Commission (the “Commission”) has motioned,
under 18 U.S.C. § 2705(b), for an order directing CSC Holdings, LLC — proprietor of Optimum Online
—an electronic communications service and/or temote computing service provider, not to give notice
to its customer, subscriber, or any other person, of one or more administrative subpoenas to be issued
to CSC Holdings, LLC/Optimum Online in connection with the Commission’s investigation
numbered NY-09547 and titled Trading in the Securities of Elizabeth Arden.

The Court finds, under 18 U.S.C. § 2705(b), that “there is reason to believe that notification
of the existence of the... subpoena... will result in... (3) destruction of or tampering with evidence;
.. ot (5) otherwise seriously jeopardizing an investigation,”

IT IS THEREFORE ORDERED under 18 U.S.C. § 2705(b) that CSC Holdings,
LLC/Optimum Online shall not disclose the existence of the motion, this Order, or subpoenas in this
investigation to its subscriber, customer, or any other person, unless and until otherwise authorized
to do so by the Court, except that CSC Holdings/Optimum Online may disclose the motion, this
Order, or subpoenas in this investigation to an attorney for CSC Holdings/Optimum Online for the
purpose of receiving legal advice.

IT IS FURTHER ORDERED that the Commission will provide an update to this Court
within every 180 days from the issuance of this Order concerning the status of the investigation and

the continued justification, if any, for this Order,

 

 
Case 1:17-mc-00404-GHW Document 47 Filed 01/27/21 Page 2 of 2

FILED UNDER SEAL

IT IS FURTHER ORDERED that CSC Holdings/Optimum Online shall no longer be bound
by this Order after January 13, 2021 unless otherwise ordered by the Coutt.

IT IS FURTHER ORDERED that the motion and this Order are sealed until January 13,
2021 unless otherwise ordered by the Coutt.

United Shites Distiiot J udge
Gregory H. Woods

Dated: January 12, 2020

 
